Exhibit 10.1
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 10, 2011, is entered into by and between GEN-PROBE INCORPORATED, a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A. (the “Lender”).
RECITALS
     A.     The Borrower and the Lender are party to that certain Credit
Agreement dated as of February 27, 2009 (as amended by Amendment to Credit
Agreement dated as of March 23, 2009, as amended by Amendment No. 2 to Credit
Agreement dated as of February 11, 2010, as amended hereby and as further
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lender has extended certain
credit facilities to the Borrower.
     B.     The Borrower has requested that the Lender agree to certain
amendments with respect to the Credit Agreement, and the Lender has agreed to
such request, subject to the terms and conditions of this Amendment.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1.     Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement. As used herein, “Amendment Documents” means this Amendment,
the Credit Agreement (as amended by this Amendment), and each certificate and
other document executed and delivered by the Borrower pursuant to Section 4
hereof.
     2.     Amendment to Credit Agreement. Subject to the terms and conditions
hereof and with effect from and after the Effective Date, the Credit Agreement
shall be amended as follows:
     Section 1.01 of the Credit Agreement shall be amended at the definition of
“Maturity Date” by deleting “February 25, 2011” and inserting in its place
“February 24, 2012”.
     3.     Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
            (a)     After giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing.
            (b)     The execution, delivery and performance by the Borrower of
this Amendment and the other Amendment Documents have been duly authorized by
all necessary corporate and other organizational action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable.
            (c)     All representations and warranties of the Borrower contained
in Article V of the Credit Agreement are true and correct on and as of the
Effective Date after giving effect to this Amendment, except to the extent that
any such representation and warranty specifically relates to an earlier date, in
which case they shall be true and correct as of such earlier date after giving
effect to this Amendment.
            (d)     The Borrower is entering into this Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Lender
or any other Person.
            (e)     The obligations of the Borrower under the Credit Agreement
and each other Loan Document are not subject to any defense, counterclaim,
set-off, right of recoupment, abatement or other claim.
     4.     Effective Date. This Amendment will become effective when each of
the conditions precedent set forth in this Section 4 has been satisfied (the
“Effective Date”):
            (a)     The Lender shall have received from the Borrower a duly
executed original counterpart to this Amendment.

1



--------------------------------------------------------------------------------



 



            (b)     The Lender shall have received from the Borrower a
certificate signed by the secretary or assistant secretary of the Borrower,
dated the Effective Date, in form and substance satisfactory to the Lender, and
certifying evidence of the authorization of the execution, delivery and
performance by the Borrower of this Amendment.
            (c)     The Borrower shall have paid to the Lender all reasonable
and documented costs and attorneys’ fees incurred by the Lender in connection
with this Amendment and the other Amendment Documents, to the extent invoiced
prior to the Effective Date.
            (d)     The Lender shall have received, in form and substance
satisfactory to it, such additional approvals, consents, documents and other
information as the Lender shall reasonably request.
     5.     Reservation of Rights. The Borrower acknowledges and agrees that
neither the execution nor the delivery by the Lender of this Amendment shall
(a) be deemed to create a course of dealing or otherwise obligate the Lender to
execute similar amendments or consents under the same or similar circumstances
in the future or (b) be deemed to create any implied waiver of any right or
remedy of the Lender with respect to any term or provision of any Loan Document.
     6.     Miscellaneous.
            (a)     Except as expressly amended or modified hereby, all terms,
covenants and provisions of the Credit Agreement are and shall remain in full
force and effect and all references therein to such Credit Agreement shall
henceforth refer to the Credit Agreement as modified by this Amendment. This
Amendment shall be deemed incorporated into, and be a part of, the Credit
Agreement.
            (b)     This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Amendment.
            (c)     THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 9.13,
9.14 AND 9.15 OF THE CREDIT AGREEMENT RELATING TO, INTER ALIA, GOVERNING LAW,
SUBMISSION TO JURISDICTION, VENUE, WAIVER OF THE RIGHT TO TRIAL BY JURY, AND
JUDICIAL REFERENCE, THE PROVISIONS OF WHICH SECTIONS ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
            (d)     This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Each of
the parties hereto understands and agrees that this document (and any other
document required herein) may be delivered by any party hereto or thereto either
in the form of an executed original or an executed original sent by telecopy,
facsimile or other electronic transmission (including .PDF) to be followed
promptly by mailing of a hard copy original, and the receipt by the Lender of a
telecopy, facsimile or other electronically transmitted document purportedly
bearing the signature of the Borrower or one of the other parties hereto, as
applicable, shall bind the Borrower or such other party, respectively, with the
same force and effect as the delivery of a hard copy original. Any failure by
the Lender to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the telecopy, facsimile or other
electronically transmitted executed original of such document of the party whose
hard copy page was not received by the Lender.
            (e)     This Amendment contains the entire and exclusive agreement
of the parties hereto with reference to the matters discussed herein. This
Amendment supersedes all prior drafts and communications with respect thereto.
This Amendment may not be amended except by a written agreement executed by the
Borrower and the Lender.
            (f)     If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.
            (g)     The Borrower covenants to pay to or reimburse the Lender,
upon demand, for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, execution
and delivery, and enforcement of this Amendment.
            (h)     This Amendment shall constitute a “Loan Document” under and
as defined in the Credit Agreement.
[Remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            GEN-PROBE INCORPORATED, as the Borrower
      By:   /s/ Herm Rosenman         Name:   Herm Rosenman        Title:  
Senior Vice President, Finance & Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as the Lender
      By:   /s/ John C. Plecque         Name:   John C. Plecque        Title:  
Senior Vice President     

 